DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims February 4, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al 20180115409 (hereinafter Nayyar) in view of Eckert et al 20200264278 (hereinafter Eckert) and Nakamura et al 20040140926 (hereinafter Nakamura).
Regarding claim 1, Nayyar discloses a radar system (see fig. 1), comprising:
a set of analog components to perform one or more radio frequency (RF) operations during an active radar phase of the radar system (16, 18, 20, see fig. 1, [0026]); and
a set of digital components to perform one or more digital processing operations during at least a digital processing phase of the radar system (6, [0020], [0027]),
wherein the one or more digital processing operations are performed such that performance of the one or more digital processing operations does not overlap performance of a substantive portion of the one or more RF operations (control of order of operations of components of the IC chip, see [0026]-[0029]).
Nayyar does not disclose:
wherein the set of analog components is supplied by a first power supply during performance of one or more RF operations, and 
wherein the set of digital components is supplied by a second power supply during performance of the digital processing operations.
	In the same field of endeavor, Eckert discloses a radar system (see figs. 18-21) comprising:
a set of analog components supplied by a first power supply associated with a first noise power, during performance of one or more RF operations (see figs. 14 and 21, [0092], [0107], [0115], [0119]-[0121], [0139]-[0142], claim 20) and 

	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eckert with Nayyar by powering the radar emitters and receivers with a first power source and powering the digital signal processor with a second power source, as taught by Eckert, for the benefit of managing power usage in the radar system by powering down parts of the radar that are not in use.
	The combination of Nayyar and Eckert does not specifically disclose a second noise power different from the first noise power. However, in the same field of endeavor, Nakamura discloses a radar system comprising s first power source and second power source, wherein the first power source and second power source have different noise powers (noise power from DC-DC converter providing 3.3V is different noise power from DC-DC converter providing 5V, see figs. 1 and 2, [0015]-[0016], [0046]-[0047], [0056]-[0059]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakamura with the Nayyar as modified by Eckert by using first and second power supplies with different noise powers, as taught by Nakamura, for the benefit of providing gate power supply and drain power supply to the transistors of the radar IC.
Regarding claim 2 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations are not performed during an entirety of the 
Regarding claim 3 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations are at least partially performed during non-substantive portions of the one or more RF portions (see [0026]-[0029]).
Regarding claim 4 as applied to claim 1, Nayyar further discloses wherein the radar system is a single chip system (see fig. 1, [0018]).
Regarding claim 7 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations include an operation associated with at least one of:
an algorithm associated with determining a distance,
an algorithm associated with determining a velocity,
an algorithm associated with determining an acceleration,
an algorithm associated with determining a direction of arrival,
detecting an object,
tracking an object, or
communicating a digital communication (see [0026]-[0027]).
Regarding claim 8 as applied to claim 1, Nayyar further discloses wherein the substantive portion of the one or more RF operations is a portion of the one or more RF operations that defines digital signals that are to be processed during the performance of the one or more digital processing operations (16, 18, 20, see fig. 1, [0026]).
Regarding claim 21 as applied to claim 1, Nayyar as modified by Eckert discloses the claimed invention. Eckert further discloses wherein the set of analog .
Allowable Subject Matter
Claims 5-6 are allowed objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 5, the instant invention discloses wherein a noise power of the second power supply is higher than a noise power of the first power supply. The above novel features, in combination with the other recited limitations of claim 1, are not taught, suggested, or made obvious by Nayyar, Eckert, Nakamura, or any other prior art of record, alone, or in combination. 
Claim 6 depends on claim 5 and is thus objected to as being allowable for the same reason as claim 5.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9-20 are allowed for the reasons indicated in the office latter mailed January 5, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648